PER CURIAM:
Jacqueline Atkinson appeals the district court’s order denying relief on her civil action alleging claims of employment discrimination under Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Atkinson v. Food Lion, LLC, No. 1:05-cv-00024-NCT (M.D.N.C. Dec. 30, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED